Citation Nr: 1333463	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  10-17 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for right knee osteoarthritis, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee osteoarthritis, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973 and from May 1982 to March 1999. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction of the claims file has been transferred to the VA RO in Manila, the Republic of the Philippines.

In June 2010, the Veteran testified at a hearing held at the VA RO in San Diego, California, before a Decision Review Officer.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a September 2013 appellant's brief, the Veteran's representative appears to be arguing that the Veteran's bilateral knee disabilities have worsened since the February 2010 VA examination.  Therefore, another VA examination is necessary.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

At his personal hearing, the Veteran testified that he received all his treatment at the VA.  VA treatment records from the San Diego VA Medical Center and the Mission Valley VA Outpatient Clinic have been obtained from June 2007 to November 2008 and from July 2009 to September 2010.  The AMC should obtain all records from the San Diego VA Medical Center and the Mission Valley VA Outpatient Clinic from November 2008 to July 2009 and from September 2010 to the present.  

In a March 2011 statement, the Veteran indicated that he was retiring to the Philippines.  The AMC should ask the Veteran to identify all additional treatment he may have received for his bilateral knee disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for his bilateral knee disabilities.  The AMC should obtain all identified records, and the appellant's assistance should be requested as needed.  Regardless of the claimant's response, obtain all available records from the San Diego VA Medical Center and the Mission Valley VA Outpatient Clinic from November 2008 to July 2009 and from September 2010 to the present.

2.  Thereafter, afford the Veteran a VA examination to determine the nature and extent of his bilateral osteoarthritis of the knees.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to bilateral osteoarthritis of the knees.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


